DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Response to Amendment
Amendment received on 04/08/2021 is acknowledged and entered. Claims 3 and 11 have been cancelled. Claims 1, 8, 9, 12 and 17 have been amended. Claims 1-2, 4-10 and 12-17 are currently pending in the application. 

                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooprider et al. (US 2012/0245817 A1) in view of Shalev-Shwartz et al. (US 2018/0032082 A1) and further in view of Ko (US 2017/0066450 A1).
	Claims 1, 8, 9 and 17.  Cooprider et al. (Cooprider) discloses an automatic driving method able to diagnose decisions, comprising steps: 
	receiving vehicle body information of a present vehicle associated with operational characteristics (speed and acceleration) of said vehicle and traffic environment information associated with external environment parameters (lane curvature);  Fig. 2; “vehicle sensor” 204; “stereo camera” 222; “mono camera” 224; “radar” 226; “lidar” 228; [0018]; [0023]; [0024]; [0035]; cl.21
	generating a future driving track of said present vehicle according to said vehicle body information;  Abstract; [0013]-[0015]; [0034]; [0038]; [0039] and 
	introducing said future driving track and said traffic environment information into a diagnostic equation to determine whether difference values of said future driving track 
difference values of said traffic environment information and associated indexes of said future driving track and said traffic environment information meet respective tolerances, said diagnostic determining including comparing the received data with corresponding 
	Cooprider does not explicitly teach receiving parameters associated with interaction with an external object, which is disclosed in Shalev-Shwartz et al. (Shalev-Shwartz) Fig. 12; [0110]; [0160]. Specifically, Shalev-Shwartz discloses a machine learning navigational engine with imposed thresholds and constraints, configured to implement measuring position, velocity, and acceleration values of the neighboring vehicles relative to the vehicle, calculate time to collision with said vehicles; comparing a projected vehicle path with an initial vehicle path and determine an offset of a center lane of the projected path; centering the vehicle toward the middle of the left or right lane while ensuring a safe lateral movement, wherein said calculations include  comparing the received data with corresponding tolerances (thresholds and constraints) [0013]-[0015]; [0146]; [0155]; [0161]; [0192]; [0210]; [0344]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cooprider to include the recited limitations, as disclosed in Shalev-Shwartz, for the benefit of enabling an autonomous vehicle to navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation, as specifically stated in Shalev-Shwartz. [0003]
	While Cooprider discloses wherein said diagnostic equation examines whether a curvature difference between a future driving curvature of said future driving track and lane marker curvature information of said traffic environment information meet a 
 	Shalev-Shwartz discloses the machine learning navigational engine with imposed thresholds and constraints, configured to implement measuring position, velocity, and acceleration values of the neighboring vehicles relative to the vehicle, calculate time to collision with said vehicles; compare a projected vehicle path with an initial vehicle path and determine an offset of a center lane of the projected path by comparing data with tolerances (thresholds and constraints); center the vehicle toward the middle of the left or right lane while ensuring a safe lateral movement. [0013]-[0015]; [0146]; [0155]; [0161]; [0192]; [0210]; [0344]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cooprider to include the recited limitations, as disclosed in Shalev-Shwartz, for the benefit of enabling an autonomous vehicle to navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate 
	Further, Ko discloses a road curve guidance method wherein turnover risk of the vehicle when the vehicle passes through the curve section is calculated and compared to a threshold value [0102]; [0127].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cooprider to include the recited limitations, as disclosed in Ko, for the benefit of performing a safe driving speed guidance in a curve section using a driving speed of a vehicle and predicted centrifugal force calculated at a point at which the vehicle is to be located in the future, as specifically stated in Ko [0012]. 
	Cooprider further teaches:
	if said tolerances are not met, transmitting notification information to an automatic driving controller; [0023]; [0034]-[0036]
	if said tolerances are met, transmitting said future driving track to said automatic driving controller to enable said automatic driving controller to undertake automatic driving according to said future driving track. [0041]
 
	Claims 2 and 10.  The automatic driving method able to diagnose decisions according to claim 1, wherein said diagnostic equation generates a non-zero deviation value before said step of transmitting said notification information to said automatic driving controller, and generates a zero deviation value before said step of transmitting said future driving track to said automatic driving controller. [0033]; [0039]-[0041]

	Claims 4-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooprider in view of Shalev-Shwartz, further in view of Ko and further in view of Lee et al. (US 2013/0253767 A1).

	Claims 4-5 and 12-14. Cooprider discloses all limitations of claims 4 and 12, except wherein said vehicle body information includes present vehicle steering wheel angular velocity information, which is disclosed in Lee at al. (Lee). [0003]; [0016]; [0027]; [0054]; [0055]; [0096]  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cooprider to include the recited limitations, as disclosed in Lee, for the benefit of enabling modeling the anticipated path of the vehicle following input of the steering controller; comparing the results of actual steering corrections applied with those predicted by the virtual dynamics module, and diagnosing a root cause of any discrepancies above a threshold. 
 
	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooprider in view of Shalev-Shwartz, further in view of Ko and further in view of Okada et al. (US 2016/0098605 A1).

	Claims 7 and 16.  Cooprider discloses all limitations of claims 4 and 16, except wherein after said step of transmitting said notification information to said automatic driving controller, said automatic driving controller interrupts automatic driving according to said notification information, which is disclosed in Okada et al. (Okada) [0122](6)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cooprider to include the recited . 

                                          Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 

	Applicant argues that Cooprider fails to disclose a future driving track of the present vehicle is generated according to the vehicle body information; “On page 10, line 3 of the specification of the subject Patent Application, the vehicle body information includes present vehicle steering wheel angular velocity information, present vehicle speed information, present vehicle acceleration-deceleration information, and present vehicle coordinate information”.	
	The Examiner respectfully disagrees and points out that Cooprider does disclose
utilizing vehicle sensors for projecting a vehicle trajectory and projected lateral acceleration for each node along the projected path.  Said sensors include an accelerometer, a vehicle speed sensor 340, or a YAW rate sensor 330. [0038]; [0034].
	As per “steering wheel angular velocity” feature per se, Lee discloses said limitation [0003]; [0016]; [0027]; [0054]; [0055]; [0096].

	Applicant further argues that, contrary to Cooprider, vehicle data is dynamically detected by the sensor, and when the future driving track does not meet the tolerances, the vehicle is controlled to stop immediately or correct the future driving track, thereby guaranteeing the safety of the vehicle.
	In response, the Examiner respectfully notes that Cooprider discloses that the threat assessment unit 342 calculates the projected lateral acceleration for each node 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine Cooprider with Shalev-Shwartz, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to modify Cooprider to add receiving parameters associated with interaction with an external object, as disclosed in Shalev-Shwartz would be the benefit of enabling an autonomous vehicle to navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation, as specifically stated in Shalev-Shwartz. [0003]. And the motivation to modify Cooprider to add implementing measuring position, velocity, and acceleration values of the neighboring 

Applicant further argues that Shalev-Shwartz requires cameras to provide autonomous vehicle navigation features, therefore there is no motivation to combine Cooprider’s system with Shalev-Shwartz’s system.
The Examiner respectfully disagrees. In Shalev-Shwartz’s system the camera is not required, but just may be used in an alternative embodiment. Shalev-Shwartz’s system utilizes, like Cooprider’s system, global positioning system (GPS) data, and or sensor data received from an accelerometer, a speed sensor, a suspension sensor, etc. [0004]
To this end, the Examiner notes that Cooprider’s system also discloses the use of a camera (stereovision and/or monovision) and or various vehicle sensors including a radar sensor 108, a speed sensor and/or accelerometer 114, and GPS. [0018]; [0020]
Ko also discloses the use of a camera [0230]; [0244].


	And Ko discloses a road curve guidance method wherein turnover risk of the vehicle when the vehicle passes through the curve section is calculated and compared to a threshold value [0102]; [0127].  






Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/28/2021